BAKHU HOLDINGS, CORP.

 

2020LONG-TERM INCENTIVE PLAN 

 

Bakhu Holdings, Corp., a Nevada corporation (the “Company”), hereby adopts this
2020 Long-Term Incentive Plan (the “Plan”), effective as of September 22, 2020
(the “Effective Date”).

 

1.Purposes of the Plan.  The Board has adopted this Plan with the intent, and
directs that it be administered as necessary, to attract and retain the best
available personnel for positions of substantial responsibility; provide
additional incentive to Employees, Directors, and Consultants and promote the
success of the Company’s business.  The Plan provides for the grant of Incentive
Stock Options, Non-Qualified Stock Options, Stock Purchase Rights, Restricted
Stock Awards, or Performance Stock Awards. 

 

2.Definitions.  As used herein, the following definitions shall apply: 

 

(a)“Acquisition” means (a) a dissolution, liquidation or sale of all or
substantially all of the assets of the Company; (b) a merger or consolidation in
which the Company is not the surviving corporation; or (c) a merger in which the
Company is the surviving corporation but the shares of the Company’s common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise. 

 

(b)“Administrator” means the Board or any committee designated by the Board to
administer the Plan per Section 4 of the Plan. 

 

(c)“Applicable Laws” means the requirements relating to the administration of
stock option plans under the corporate laws of the state in which the Company is
incorporated, federal and state securities laws, the Code, the regulations and
policies of any stock exchange or quotation system on which the Common Stock is
listed or quoted, and the Applicable Laws of any foreign country or jurisdiction
where Awards are or will be granted under the Plan. 

 

(d)“Award” means an award of Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock, Stock Purchase Rights or Performance Stock granted to
a Service Provider under this Plan. 

 

(e)“Award Agreement” means the Option Agreement or other written agreement
between the Company and a Service Provider, including a Notice of Grant to a
Service Provider, evidencing the terms and conditions of an individual Award.
 The Award Agreement shall be subject to the terms and conditions of the Plan. 

 

(f)“Board” means the Board of Directors of the Company. 

 

(g)“Cause” shall have the meaning ascribed to it in any written employment or
service agreement between the Company (or Subsidiary) and the Service Provider.
 If not otherwise defined, “Cause” shall mean, a good faith determination by the
Board of Directors that the Service Provider (i) has failed to perform his or
her duties or to comply with any material provision of his or her employment or
service agreement with the Company, where such failure is not cured by the
Service Provider within thirty (30) days after receiving written notice from the
Company (or Subsidiary) specifying in reasonable detail the nature of the
failure, (ii) has committed any material act of dishonesty or disloyalty
adversely affecting the Company (or Subsidiary); (iii) has been grossly
negligent, or engaged in material willful or gross misconduct in  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 1 of 19 

--------------------------------------------------------------------------------



the performance of the Service Provider’s duties and services required of him or
her to the Company (or Subsidiary); or (iv)  has been convicted of a felony, or
a misdemeanor involving moral turpitude.

 

(h)“Code” means the Internal Revenue Code of 1986, as amended. 

 

(i)“Committee” means a committee of Directors appointed by the Board per Section
4 of the Plan or, if no such committee has been appointed, the Board. 

 

(j)“Common Stock” means the common stock of the Company. 

 

(k)“Consultant” means any consultant or adviser if: (i) the consultant or
adviser renders bona fide services to the Company (or any Subsidiary); (ii) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(iii) the consultant or adviser is a natural person who has contracted directly
with the Company or any Subsidiary of the Company to render such services. 

 

(l)“Director” means a member of the Board. 

 

(m)“Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code. 

 

(n)“Employee” means any person, including an Officer or Director, who is an
employee (as defined in Section 3401(c) of the Code) of the Company (or any
Subsidiary).  An Employee shall not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Subsidiary, or any
successor.  For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  Neither service as a Director nor payment of
a director’s fee by the Company shall be sufficient, by itself, to constitute
“employment” by the Company. 

 

(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.  Reference to any particular Exchange Act
Section shall include any successor section and any regulations or authorities
promulgated thereunder. 

 

(p)“Fair Market Value” of a Share means, as of any date, the fair market value
determined consistent with the requirements of Sections 422 and 409A of the
Code, as follows: 

(i)If the Common Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the mean between the highest and
lowest quoted selling prices for a share of such stock (or the closing bid, if
no sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported by Bloomberg Finance
L.P., The Wall Street Journal, or such other source as the Administrator deems
reliable; 

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be (x) the mean
between the high bid and low asked prices for a share of the Common Stock on the
last market trading day prior to the day of determination, or (y) the price
established by the  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 2 of 19 

--------------------------------------------------------------------------------



Board not less than the current price at which the Company is offering and
selling shares subject to the Plan, for cash; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator
under Applicable Law. 

 

(q)“Incentive Stock Option” means an Option (or portion thereof) which qualifies
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder, and which is designated as an Incentive
Stock Option by the Administrator. 

 

(r)“Independent Director” means a Director who is not an Employee of the
Company, (and if applicable, as define by the rules and regulations promulgated
by the Trading Market). 

 

(s)“Inside Director” means a Director who is an Employee. 

 

(t)“Non-Qualified Stock Option” means an Option (or portion thereof) that is not
designated as an Incentive Stock Option by the Administrator, or which is
designated as an Incentive Stock Option by the Administrator but fails to
qualify as an Incentive Stock Option. 

 

(u)“Non-Statutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option. 

 

(v)“Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option, Stock Purchase Right, Restricted
Stock Unit grant, or Performance Stock grant.  The Notice of Grant is part of,
and subject to the terms of, the Option Agreement or the Award Agreement as
applicable. 

 

(w)“Officer” means a person who is an executive officer of the Company within
the meaning of Section 17 of the Exchange Act and the rules and regulations
promulgated thereunder. 

 

(x)“Option” means a stock option granted under the Plan. 

 

(y)“Option Agreement” means the written agreement between the Company and a
Service Provider, including a Notice of Grant to a Service Provider, evidencing
the terms and conditions of an individual Option grant.  The Option Agreement
shall be subject to the terms and conditions of the Plan. 

 

(z)“Option Exchange Program” means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price. 

 

(aa)“Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right. 

 

(bb)“Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 3 of 19 

--------------------------------------------------------------------------------



(cc)“Outside Director” means a Director who meets the definition of both a
“Non-Employee Director” (as defined in Rule 16b-3 of the Exchange Act) and
“Outside Director” (as defined in Section 162(m) of the Code).   

 

(dd)“Parent” means any corporation, other than the Company, whether now or
hereafter existing, in an unbroken chain of corporations ending with the Company
if each of the corporations other than the last corporation in the unbroken
chain owns equity possessing more than fifty percent (50%) of the total combined
voting power of all classes of equity in one of the corporations in such chain.
 

 

(ee)“Plan” means this Bakhu Holdings, Corp. 2020 Long-Term Incentive Plan, as
the same may be amended and restated from time to time. 

 

(ff)“Participant” means a Service Provider to whom the Company has granted a
Restricted Stock Unit award under the Plan. 

 

(gg)“Performance Stock” means Shares of Common Stock acquired pursuant to a
Performance Stock Award under Section 13 of the Plan. 

 

(hh) “Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any entity or otherwise and
whether civil, criminal, administrative, or investigative, in which the Company
was, is, or will be involved as a party or otherwise. 

 

(ii)“Restricted Stock” means Shares of Common Stock acquired pursuant to a grant
of Stock Purchase Rights under Section 11 of the Plan, or Restricted Stock Award
under Section 12 of the Plan. 

 

(jj)“Restricted Stock Purchase Agreement” means a written agreement between the
Company and the Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right.  The Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant. 

 

(kk)“Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant under Section 12 of the Plan to receive a share of
Common Stock on a date determined by Section 12 of the Plan and the
Participant’s Restricted Stock Unit Agreement.  

 

(ll)“Restricted Stock Unit Agreement” means a written agreement between the
Company and a Participant who is granted Restricted Stock Units under the Plan
that contains the terms, conditions, and restrictions pertaining to the grant of
the Restricted Stock Units.  

 

(mm)“Rule 16b-3” means Rule 16b-3 of the Exchange Act, as such Section may be
amended from time to time, or any successor to Rule 16b-3, as in effect when
discretion is being exercised respecting the Plan. 

 

(nn)“Section 16(b)” means Section 16(b) of the Exchange Act. 

 

(oo)“Securities Act” means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto.  Reference to any particular Securities
Act Section shall include any successor section. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 4 of 19 

--------------------------------------------------------------------------------



 

(pp)“Service Provider” means an Employee, Director, or Consultant. 

 

(qq)“Share” means a share of Common Stock, as adjusted in accordance with
Section 17 of the Plan. 

 

(rr)“Stock Purchase Right” means the right to purchase Common Stock according to
Section 11 of the Plan, as evidenced by a Notice of Grant. 

 

(ss)“Subsidiary” means any corporation, whether now or hereafter existing (other
than the Company), in an unbroken chain of corporations beginning with the
Company if each of the entities other than the last corporation in the unbroken
chain owns equity possessing more than fifty percent (50%) of the total combined
voting power of all classes of equity in one of the other entities in such chain
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the foregoing, respecting the grant of a Non-qualified Stock
Option, to the extent allowed under Section 409A, Subsidiary may include a
corporation designated by the Administrator in which the Company has a
significant interest at least equal to twenty percent (20%) of the total
combined voting power of all classes of stock in such entity and there is a
significant business nexus between the Service Provider and the Company and
legitimate business criteria to justify the grant of an Award to such Eligible
Person. 

 

(tt)“Trading Market” means whichever of the New York Stock Exchange, the
NYSE-AMEX, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market, or the OTC Markets on which the Common Stock of the Company is
listed or quoted for trading, on the date in question. 

 

3.Stock Subject to the Plan.  Subject to the provisions of Section 18 of the
Plan, the maximum aggregate number of Shares on which Options may be granted and
which may be sold on the exercise of such Options and under Restricted Stock
Purchase Agreements under the Plan is Twenty Million (20,000,000) Shares.  The
Shares may be authorized, but unissued, or reacquired Common Stock.  If an
Option or Stock Purchase Right expires or becomes unexercisable without having
been exercised in full or is surrendered under an Option Exchange Program, or if
Restricted Stock Units are forfeited, the unpurchased or unissued Shares that
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated); provided, however, that Shares that have
been issued under the Plan, whether upon exercise of an Option or Right or the
vesting of Restricted Stock Units, shall not be returned to the Plan and shall
not become available for future distribution under the Plan, except that if
Shares of Restricted Stock are repurchased by the Company at their original
purchase price, such Shares shall become available for future grant under the
Plan.  

 

4.Administration of the Plan. 

 

(a)Procedure. 

 

(i)The Board may designate different Committees to administer the Plan for
different groups of Service Providers. 

 

(ii)To the extent that the Administrator determines it to be desirable to
qualify Options granted hereunder as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the Plan shall be administered by a
Committee of two or more “Outside Directors” within the meaning of Section
162(m) of the Code. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 5 of 19 

--------------------------------------------------------------------------------



 

(iii)To the extent desirable to qualify transactions hereunder as exempt under
Rule 16b-3, the transactions contemplated hereunder shall be structured to
satisfy the requirements for exemption under Rule 16b-3. 

 

(iv)Other than as provided above, the Plan shall be administered by the Board or
a Committee that is constituted to satisfy Applicable Laws.  

 

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion: 

 

(i)to determine the Fair Market Value of the Company’s shares according to
Section 2(r) of the Plan; 

 

(ii)to select the Service Providers to whom Options, Stock Purchase Rights, and
Restricted Stock Units may be granted hereunder; 

 

(iii)to determine the number of Stock Purchase Rights and Shares of Common Stock
to be covered by each Option or Stock Purchase Right granted hereunder; 

 

(iv)to approve forms of agreement or grant for use under the Plan; 

 

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Option, Stock Purchase Right or Restricted Stock Unit granted
hereunder.  Such terms and conditions include the exercise price, the time or
times when Options or Stock Purchase Rights may be exercised (which may be based
on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Restricted Stock
Unit, Option, or Stock Purchase Right or the Shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine; 

 

(vi)to cancel any Option or Stock Purchase Right if the Fair Market Value of the
Common Stock covered by such Option or Stock Purchase Right shall have declined
since the date the Option or Stock Purchase Right was granted and may issue
replacement Options or Stock Purchase Rights with an exercise price equal to the
then-current Fair Market Value; 

 

(vii)to institute an Option Exchange Program; 

 

(viii)to construe and interpret the terms of the Plan and awards granted under
the Plan; 

 

(ix)to establish, amend, and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established to satisfy
applicable foreign laws; 

 

(x)to modify or amend each Option, Stock Purchase Right, or Restricted Stock
Unit (subject to Section 19(c) of the Plan), including the discretionary
authority to extend the post-termination exercisability period of Options longer
than is otherwise provided for in the Plan; 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 6 of 19 

--------------------------------------------------------------------------------



 

(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option, Stock Purchase Right, or Restricted
Stock Unit previously granted by the Administrator; 

 

(xii)to correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any Option or Restricted Stock Unit Agreement, in a manner and to
the extent, it shall deem necessary, all of which determinations and
interpretations made by the Administrator shall be conclusive and binding on all
Optionees and Participants, any other holders of Options or Restricted Stock
Units, and their legal representatives and beneficiaries;  

 

(xiii)except to the extent prohibited by or impermissible in order to obtain
treatment desired by the Administrator under Applicable Law or rule, to allocate
or delegate all or any portion of its powers and responsibilities to any one or
more of its members or any person(s) selected by it, subject to revocation or
modification by the Administrator of such allocation or delegation; and 

 

(xiv)to make all other determinations deemed necessary or advisable for
administering the Plan. 

 

(c)Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations, and interpretations shall be final and binding on all Optionees
and Participants and any other holders of Options, Stock Purchase Rights, or
Restricted Stock Units. 

 

5.Eligibility.  Incentive Stock Options may be granted only to Employees.
Nonstatutory Stock Options, Stock Purchase Rights, Restricted Stock Units, and
Performance Stock Awards may be granted to Service Providers. 

 

6.Limitations. 

 

(a)Designation.  Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares for which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all Plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options.  For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted.  The Fair Market Value of the Shares shall be determined as of the
time the Option for such Shares is granted. 

 

(b)No Right of Continuing Service or Employment.  Neither the Plan nor any
Option, Stock Purchase Right, or Restricted Stock Unit shall confer upon an
Optionee or Participant any right to the Optionee’s or Participant’s continuing
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the existing right of the Optionee, Participant, or the Company to
terminate such relationship. 

 

7.Term of Plan.  Subject to Section 23 of the Plan, the Plan shall become
effective upon its adoption by the Board.  It shall continue in effect for a
term of 10 years from the Effective Date unless terminated earlier under Section
19 of the Plan. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 7 of 19 

--------------------------------------------------------------------------------



8.Term of Option.  The term of each Option shall be stated in the Option
Agreement.  In the case of an Incentive Stock Option, the term shall be no more
10 years from the date of grant or such shorter term as may be provided in the
Option Agreement.  Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant or such shorter term
as may be provided in the Option Agreement. 

 

9.Option Exercise Price and Consideration. 

 

(a)Exercise Price.  The per-share exercise price for the Shares to be issued
upon the exercise of an Option shall be determined by the Administrator and
specified in the Option Agreement, subject to the following: 

 

(i)In the case of an Incentive Stock Option: 

 

(x)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant. 

 

(y)granted to any Employee other than an Employee described in subsection
9(a)(i)(1) immediately above, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant. 

 

(ii)In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator.  In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant. In this
regard, a stock option granted with an exercise price less than FMV on the date
of grant is nonqualified deferred compensation subject to the restrictions of
Code Section 409A.  

 

(iii)In the event of a merger or other corporate transaction, a new Option may
be substituted for an outstanding Option, or such outstanding Option may be
assumed. 

 

(b)Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised. 

 

(c)Form of Consideration.  The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment.
 Such consideration may consist entirely of: 

 

(i)cash; 

 

(ii)check; 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 8 of 19 

--------------------------------------------------------------------------------



(iii)other Shares, provided Shares acquired from the Company have been owned by
the Optionee for more than six months on the date of surrender and have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised; 

 

(iv)consideration received by the Company under a cashless, or net, exercise
program implemented by the Company in connection with the Plan; 

 

(v)a reduction in the amount of any Company liability to the Optionee, including
any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement; 

 

(vi)any combination of the foregoing methods of payment; or 

 

(vii)such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws. 

 

In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant as provided in the Option
Agreement.  Notwithstanding the form of consideration determined by the
Administrator at the time of grant, the Administrator shall have the authority,
in its sole and absolute discretion, to accept other forms of consideration as
the method of payment.  

 

10.Exercise of Option. 

 

(a)Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and as
provided in the Option Agreement.  Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence.  An Option may not be exercised for a fraction of a Share.  An Option
shall be deemed exercised when the Company receives: (i) written or electronic
notice of exercise (per the Option Agreement) from the person entitled to
exercise the Option, and (ii) full payment for the number of shares for which
the Option is exercised.  Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Option
Agreement and the Plan.  Shares issued upon exercise of an Option shall be
issued in the name of the Optionee or, if requested by the Optionee, in the name
of the Optionee and his or her spouse or in the name of a family trust of which
the Optionee is a trustee.  Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist respecting the Optioned Stock, notwithstanding the
exercise of the Option.  The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised; provided that if the Company
shall be advised by counsel that certain requirements under federal, state, or
foreign securities laws must be met before Shares may be issued under this Plan,
the Company shall notify all persons who have been issued Options, and the
Company shall have no liability for failure to issue Shares under any exercise
of Options because of delay while such requirements are being met or the
inability of the Company to comply with such requirements.  No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 16 of the Plan.
 Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 9 of 19 

--------------------------------------------------------------------------------



 

(b)Termination of Relationship as a Service Provider.  If an Optionee ceases to
be a Service Provider, other than upon the Optionee’s death, disability or for
cause, the Optionee may exercise his or her Option within such period of time as
is specified in the Option Agreement to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of such Option as provided in the Option Agreement).  In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee’s termination.  If on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
 If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan. 

 

(c)Disability of Optionee.  If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period as is specified in the Option Agreement to the extent the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as provided in the Option Agreement).  In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for six (6) months following the Optionee’s termination.  If on the
date of termination, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall revert to the
Plan.  If, after termination, the Optionee does not exercise his or her Option
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan. 

 

(d)Death of Optionee.  If an Optionee dies while a Service Provider, the Option
may be exercised within such period as is specified in the Option Agreement (but
in no event later than the expiration of the term of such Option as provided in
the Notice of Grant), by the Optionee’s estate or by a person who acquires the
right to exercise the Option by bequest or inheritance, but only to the extent
that the Option is vested on the date of death.  In the absence of a specified
time in the Option Agreement, in the event of Optionee’s death either during
Optionee’s continuous service or within three months after Optionee’s continuous
service terminates, the Option shall remain exercisable for six (6) months after
the issuance of letters testamentary or letters of administration or the
appointment of an administrator, executor, or personal representative but not
later than twelve (12) months after termination of Optionee’s continuous
service. If at the time of death, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan.  The Option may be exercised by the executor or
administrator of the Optionee’s estate or, if none, by the person(s) entitled to
exercise the Option under the Optionee’s will or the laws of descent or
distribution.  If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan. 

 

(e)Termination of Relationship as a Service Provider for Cause.  If an Optionee
is terminated as a Service Provider for cause, good reason, or for other reasons
set forth in the Service Provider’s terms of engagement by the Company not
constituting a breach by the Company of such engagement, all Options held by the
Optionee shall thereupon expire at 5 p.m. Pacific Standard Time on the date of
termination.   

 

(f)Termination or resignation to Provide for the Appointment of Independent
Directors. If a Optionee is an Inside Director and such Optionee resigns or is
not being reappointed in order to provide for the appointment, as his or her
replacement, of an Independent Director, and not due to a reason provided in
Section 10 (b), (c), (d) and (e) above, the vesting of  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 10 of 19 

--------------------------------------------------------------------------------



such Optionee’s Option shall be accelerated so that such Option shall become
immediately exercisble, and such the Option shall remain exercisable for full
term through the expiration date of such Option.

 

11.Stock Purchase Rights. 

 

(a)Rights to Purchase.  Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan.  After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, using a Notice of Grant, of the terms, conditions,
and restrictions related to the offer, including the number of Shares that the
offeree shall be entitled to purchase, the price to be paid, and the time within
which the offeree must accept such offer.  The offer shall be accepted by the
execution of a Restricted Stock Purchase Agreement in the form determined by the
Administrator. 

 

(b)Repurchase Option.  Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability).  The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser plus interest at the
rate of 10% per year from the date of the original purchase and may be paid by
cancellation of any indebtedness of the purchaser to the Company.  The
repurchase option shall lapse at a rate determined by the Administrator. 

 

(c)Other Provisions.  The Restricted Stock Purchase Agreement shall contain such
other terms, provisions, and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.  

 

(d)Rights as a Shareholder.  Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company.  No adjustment will be made for a
dividend or other right for which the record date is before the date the Stock
Purchase Right is exercised, except as provided in Section 16 of the Plan. 

 

12.Restricted Stock. 

 

(a)Restricted Stock Agreement.  Each Restricted Stock award under this Section
12 shall be evidenced by a Restricted Stock Unit Agreement between the
Participant and the Company.  Such award shall be subject to all applicable
terms and conditions of the Plan and may be subject to any other terms and
conditions that are not inconsistent with the Plan and that the Administrator
deems appropriate for inclusion in a Restricted Stock Unit Agreement.  The
provisions of the various Restricted Stock Unit Agreements entered into under
the Plan need not be identical. 

 

(b)Purchase Price.  No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be the services rendered by the
Participant to or for the benefit of the Company or a Parent or Subsidiary. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 11 of 19 

--------------------------------------------------------------------------------



(c)Vesting.  Restricted Stock Units may or may not be made subject to vesting
conditions based upon the satisfaction of such requirements, conditions, or
restrictions, as shall be established by the Administrator and set forth in the
Restricted Stock Unit Agreement. 

 

(d)Voting.  Participants shall have no voting rights respecting Shares
represented by Restricted Stock Units until the date of the issuance of such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). 

 

(e)Effect of Termination of Service.  Unless otherwise provided by the
Administrator in the grant of Restricted Stock Units and set forth in the
Restricted Stock Unit Agreement, if a Participant’s service terminates for any
reason, whether voluntary or involuntary (including the Participant’s death or
Disability), then the Participant shall forfeit to the Company any Restricted
Stock Units that remain subject to vesting conditions as of the date of the
Participant’s termination of service. 

 

(f)Settlement of Restricted Stock Unit Award.  The Company shall issue to the
Participant as soon as practicable following the dates the vesting conditions or
other requirements, conditions, or restrictions applicable thereto shall be
satisfied, and in any event, within two and one-half months after such date, a
number of whole Shares equal to the number of whole Restricted Stock Units as
set forth in and subject to the Restricted Stock Unit Agreement that are no
longer subject to vesting conditions, subject to withholding of applicable
taxes, if any. 

 

(g)Restrictions on Transfer of Restricted Stock Units.  Restricted Stock Units
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the participant
or the Participant’s beneficiary, except: (i) by will or by the laws of descent
and distribution; (ii) to a Participant’s family member who has acquired the
Restricted Stock Unit Award through a gift or a transfer for value pursuant to a
domestic relations order in settlement of marital property rights or a transfer
to an entity in which more than 50% of the voting interests owned by a
Participant’s family members or the Participant in exchange for an interest in
that entity, all as more particularly provided in the general instructions to
Form S-8 or any successor form under the Securities Act of 1933; or (iii) as
determined otherwise by the Administrator, in which case such Restricted Stock
Unit Award shall contain such additional terms and conditions as the
Administrator deems appropriate. 

 

13.Performance Stock. 

 

(a)Performance Stock Awards. The Administrator may make Performance Stock Awards
entitling recipients to acquire shares of Stock upon the attainment of specified
performance goals.  The Administrator may make Performance Stock Awards
independent of, or in connection with, the granting of any other Award under the
Plan.  The Administrator, in its sole discretion, shall determine the
performance goals applicable under each such Award, the periods during which
performance is to be measured, and all other limitations and conditions
applicable to the awarded Performance Stock. 

 

(b)Award Agreement.  Performance Stock shall be granted under an Award Agreement
referring to the terms, conditions, and restrictions applicable to such
Performance Stock. 

 

(c)No Deferral Provisions.  Notwithstanding anything herein to the contrary, a
Performance Stock Award shall provide for prompt issuance of Shares upon vesting
of the Award  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 12 of 19 

--------------------------------------------------------------------------------



and shall not include any deferral of issuance and/or of compensation
recognition after vesting which would cause the Award to constitute a deferral
of compensation subject to Section 409A of the Code.  The Administrator may at
any time accelerate or waive any or all of the goals, restrictions or conditions
imposed under any Performance Stock Award.

 

(d)No Shareholder or Secured Rights. A Holder shall be entitled to receive a
stock certificate evidencing the acquisition of Shares under a Performance Stock
Award only upon satisfaction of all conditions specified in the Award Agreement
evidencing the Award.  A Holder receiving a Performance Stock Award shall have
no rights of a shareholder as to Shares covered by such Award unless and until
such Shares are issued to the Holder under the Plan.  Prior to receipt of the
Shares underlying such Award, a Performance Stock Award shall represent no more
than an unfunded, unsecured, contractual obligation of the Company and the
Company shall be under no obligation to set aside any assets to fund such Award.
 Prior to vesting and issuance of the Shares, the Holder shall have no greater
claim to the Common Stock underlying such Award or any other assets of the
Company than any other unsecured general creditor and such rights may not be
sold, pledged, assigned or transferred in any manner other than by will or by
the laws of intestate succession as provided in Section 15(a). 

 

14.Withholding.  If the grant or exercise of an Option or a Stock Purchase Right
pursuant to this Plan or any other event in connection with any such grant or
exercise, or the award or vesting of a Restricted Stock Unit, the issuance of
the Share represented by such Restricted Stock Unit, or any other event in
connection with such award, vesting, or issuance, creates an obligation to
withhold income and employment taxes pursuant to the Applicable Laws, such
obligation may, at the sole and absolute discretion of the Administrator at the
time of the grant of the Option, Stock Purchase Right, Restricted Stock Unit or
Performance Stock award, and to the extent permitted by the terms of the Option,
Stock Purchase Right, or Restricted Stock Unit and the then-governing provisions
of the Code and the Exchange Act, be satisfied (a) by the holder of the Option,
Stock Purchase Right, Restricted Stock Unit or Performance Stock award,
delivering to the Company an amount of cash equal to such withholding
obligation; (b) by the Company withholding from any compensation or other amount
owing to the holder of the Option, Stock Purchase Right, Restricted Stock Unit
or Performance Stock award, the amount (in cash, stock or other property as the
Company may determine) of the withholding obligation; (c) by the Company
withholding Shares of stock subject to the Option, Stock Purchase Right, or
Restricted Stock Unit with a Fair Market Value equal to such obligation; or
(d) by the holder of the Option, Stock Purchase Right, Restricted Stock Unit or
Performance Stock award, either delivering Shares of stock that have been owned
by the holder for more than six months or canceling Options or Restricted Stock
Units or other rights to acquire stock from the Company that have been held for
more than six months with a Fair Market Value equal to such requirements.  In
all events, delivery of Shares of stock issuable on exercise of the Option, on
grant of the Stock Purchase Right, or on vesting of the Restricted Stock Unit
shall be conditioned upon and subject to the satisfaction or making provision
for the satisfaction of the withholding obligation of the Company resulting from
the grant or exercise of the Option, grant of the Stock Purchase Right, vesting
of the Restricted Stock Unit, or any other event in accordance with the
foregoing.  The Company shall be further authorized to take such other action as
may be necessary, in the opinion of the Company, to satisfy all obligations for
the payment of such taxes. 

 

15.Nontransferability of Awards.   

 

(a)No Award granted under this Plan may be directly or indirectly sold, pledged,
assigned, hypothecated, transferred, disposed of or encumbered in any manner
whatsoever, other than by will or by the laws of descent or distribution prior
to vesting and exercise (if applicable) under the terms of the Award and may be
exercised, during the lifetime of the Service Provider, only by the Service
Provider. Notwithstanding the forgoing, the Administrator may in its  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 13 of 19 

--------------------------------------------------------------------------------



discretion grant Nonstatutory Stock Options that may be transferred by
instrument to an inter vivos or testamentary trust in which the Options are to
be passed to beneficiaries upon the death of the trustor (settlor) or by gift or
pursuant to domestic relations orders to any “Immediate Family Member” (as
defined below) of the Optionee. “Immediate Family Member” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law (including adoptive
relationships), any person sharing the Optionee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or the Optionee)
control the management of assets, and any other entity in which these persons
(or the Optionee) own more than fifty percent of the voting interests.

 

(b)An Incentive Stock Option may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee.  An Incentive Stock Option can only be exercised
by Optionee.  In the event of the death of Optionee while an eligible employee
of the Company or within three months after termination thereof, this Option can
be exercised by the executor or personal representative of the estate of
Optionee or such other person who has acquired this Option as a bequest or by
inheritance from Optionee 

 

16.Grants to Directors and Officers.  To the extent the Company has a class of
securities registered under Section 12 of the Exchange Act, Options, Stock
Purchase Rights, or Restricted Stock Units granted under the Plan to Directors
and Officers (as used in Rule 16b-3 promulgated under the Exchange Act or any
amendment or successor rule of like tenor) intended to qualify for the exemption
from Section 16(b) of the Exchange Act provided in Rule 16b-3 shall, in addition
to being subject to the other restrictions and limitations provided in this
Plan, be made as follows: 

 

(a)Requirements for Grant to Officer or Director.  A transaction whereby there
is a grant of an Option, Stock Purchase Right, Restricted Stock Unit or
Performance Stock award under this Plan must satisfy one of the following: 

 

(i)The transaction must be approved by the Board or duly authorized Committee
composed solely of two or more Outside Directors of the Company. 

 

(ii)The transaction must be approved or ratified, in compliance with Section 14
of the Exchange Act, by either:  (1) the affirmative vote of the holders of a
majority of the securities of the Company present or represented and entitled to
vote at a meeting of the shareholders of the Company held in accordance to the
Applicable Laws of the state of incorporation of the Company; or (2) if allowed
by applicable state law, the written consent of the holders of a majority, or
such greater percentage as may be required by Applicable Laws of the state of
incorporation of the Company, of the securities of the Company entitled to vote.
 If the transaction is ratified by the shareholders, such ratification must
occur no later than the date of the next annual meeting of shareholders. 

 

(iii)The stock acquired must be held by the Officer or Director for six (6)
months after the date of the grant; provided that if the transaction involves a
derivative security (as defined in Section 16 of the Exchange Act), this
condition shall be satisfied if at least six (6) months elapse from the date of
acquisition of the derivative security to the date of disposition of the
derivative security (other than on exercise or conversion) or its underlying
equity security. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 14 of 19 

--------------------------------------------------------------------------------



(b)Approval Required for Disposition of Securities.  Any transaction involving
the disposition by the Company of its securities in connection with Options,
Stock Purchase Rights, or Restricted Stock Units granted under this Plan to an
Officer or Director shall: 

 

(i)be approved by the Board or duly authorized Committee composed solely of two
or more Outside Directors; or 

 

(ii)be approved or ratified, in compliance with Section 14 of the Exchange Act,
by either:  (1) the affirmative vote of the holders of a majority of the
securities of the Company present or represented and entitled to vote at a
meeting duly held according to the Applicable Laws of the state of incorporation
of the Company; or (2) if allowed by applicable state law, the written consent
of the holders of a majority, or such greater percentage as may be required by
Applicable Laws of the state of incorporation of the Company, of the securities
of the Company entitled to vote; provided that such ratification occurs no later
than the date of the next annual meeting of shareholders;  

 

unless the securities so acquired are held by the Officer or Director for six
(6) months following the date of such acquisition, provided that this condition
shall be satisfied respecting a derivative security if at least six months
elapse from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security.

 

All of the foregoing restrictions and limitations are based on the governing
provisions of the Exchange Act and the rules and regulations promulgated
thereunder as of the date of adoption of this Plan.  If at any time, the
governing provisions are amended to permit an Option, Stock Purchase Right, or
Restricted Stock Unit to be granted or exercised according to Rule 16b-3 or any
amendment or successor rule of like tenor without one or more of the foregoing
restrictions or limitations, or the terms of such restrictions or limitations
are modified, the Administrator may award Options, Stock Purchase Rights, or
Restricted Stock Units to Directors and Officers and may modify outstanding
Options, Stock Purchase Rights, or Restricted Stock Units per such changes, all
to the extent that such action by the Administrator does not disqualify the
Options, Stock Purchase Rights, or Restricted Stock Units from exemption under
the provisions of Rule 16b-3 or any amendment or successor rule of similar
tenor.

 

17.Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale. 

 

(a)Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option, Stock Purchase Right, Restricted Stock Unit and
Performance Stock award, the number of Shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options, Stock
Purchase Rights, Restricted Stock Units or Performance Stock awards have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option or Stock Purchase Right, or the forfeiture of a
Restricted Stock Unit or nonperformance of a Performance Stock award, as well as
the price per Share of Common Stock covered by each such outstanding Option,
Stock Purchase Right, Restricted Stock Unit and Performance Stock award shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued Shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been effected without receipt of consideration within the meaning of the  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 15 of 19 

--------------------------------------------------------------------------------



preceding clause.  Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive.  Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made to, the number or
price of Shares of Common Stock subject to an Option, Stock Purchase Right,
 Restricted Stock Unit and Performance Stock award.

 

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee or
Participant as soon as practicable before the effective date of such proposed
transaction.  The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until 10 days before such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable.  In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Option or Stock Purchase Right shall lapse
as to all such Shares, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated.  To the extent, an Option or
Stock Purchase Right has not been previously exercised, or to which a Restricted
Stock Unit has not vested, or the performance criteria of a Performance Stock
award has not been met, the Option, Stock Purchase Right, Restricted Stock Unit
or Performance Stock award, will terminate immediately before the consummation
of such proposed action. 

 

(c)Merger or Asset Sale.  In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option, Stock Purchase Right, Restricted Stock Unit
and Performance Stock award, shall be assumed or an equivalent Option, Stock
Purchase Right, Restricted Stock Unit and Performance Stock award substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation.  Respecting Options or Restricted Stock Units granted to an Outside
Director under Section 16 that are assumed or substituted for, if following such
assumption or substitution the Optionee’s or Participant’s status as a Director
or a director of the successor corporation, as applicable, is terminated other
than upon a voluntary resignation by the Optionee or Participant, then the
Optionee shall fully vest in and have the right to exercise the Option as to all
of the Optioned Stock, including Shares as to which it would not otherwise be
vested or exercisable, and the Participant’s Restricted Stock Units shall fully
vest and the Shares shall be issued. 

 

If the successor corporation refuses to assume or substitute for the Option,
Stock Purchase Right, Restricted Stock Unit or Performance Stock award, the
Optionee shall fully vest in and have the right to exercise the Option or Stock
Purchase Right as to all of the Optioned Stock, including Shares as to which it
would not otherwise be vested or exercisable, the Participant’s Restricted Stock
Units shall fully vest and the Shares shall be issued, and the Participant’s
Performance Stock award shall be deemed to have been fulfilled and the Shares
shall be issued.  If an Option or Stock Purchase Right becomes fully vested and
exercisable in lieu of the assumption or substitution in the event of a merger
or sale of assets, the Administrator shall notify the Optionee in writing or
electronically that the Option or Stock Purchase Right shall be fully vested and
exercisable for 15 days from the date of such notice, and the Option or Stock
Purchase Right shall terminate upon the expiration of such period. 

 

For the purposes of this subsection, the Option, Stock Purchase Right,
Restricted Stock Unit or Performance Stock award shall be considered assumed if,
following the merger or sale of assets, the Option, Stock Purchase Right,
Restricted Stock Unit or Performance Stock award confers the right to purchase
or receive, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right, Restricted Stock Unit or Performance Stock award immediately
prior to  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 16 of 19 

--------------------------------------------------------------------------------



the merger or sale of assets, the consideration (whether stock, cash or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or Stock
Purchase Right,  the vesting of the Restricted Stock Unit, or satisfaction of
any Performance Stock award,  to be solely common stock of the successor
corporation or its Parent equal in Fair Market Value to the per Share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

18.Date of Grant.  The date of grant of an Option, Stock Purchase Right,
Restricted Stock Unit or Performance Stock award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Option,
Stock Purchase Right, Restricted Stock Unit or Performance Stock award or such
other later date as is determined by the Administrator.  Notice of the
determination shall be provided to each Optionee or Participant within a
reasonable time after the date of such grant. 

 

19.Amendment and Termination of the Plan. 

 

(a)Amendment and Termination.  The Board may at any time amend, alter, suspend,
or terminate the Plan. 

 

(b)Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws. 

 

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee or Participant
unless mutually agreed otherwise between the Optionee or Participant and the
Administrator, which agreement must be in writing and signed by the Optionee or
Participant and the Company.  Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder
respecting Options or Restricted Stock Units granted under the Plan before the
date of such termination. 

 

20.Conditions to Issuance of Shares.  The Company shall not be required to issue
or deliver any Shares purchased upon the exercise of any Option or portion
thereof, or according to any Award before fulfillment of all of the following
conditions: 

(a)Legal Compliance.  The issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company respecting such compliance. 

(b)Investment Representations.  The Company may require the person exercising
such Option or receiving Shares according to any Award, to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required. 

(c)Full Payment.  The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax determined by the
Administrator, which in the sole discretion of the Administrator may be in the
form of consideration used by the Holder to  

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 17 of 19 

--------------------------------------------------------------------------------



pay for such Shares. The Company may agree to withhold such amounts from the
Shares delivered under the Option, in the complete and sole discretion of the
Administrator.

(d)Shareholders Agreement. The Company may require the person exercising such
Option or Stock Purchase Right or whose Restricted Stock Unit is vesting, or
under a Performance Award Agreement, to sign A Shareholders Agreement or such
similar agreement as a condition of the issuance of Shares pursuant, as provided
in Section 11; and 

 

21.Inability To Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained. 

 

22.Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. 

 

23.Shareholder Approval.  The Plan shall be submitted for the approval of the
Company’s shareholders within twelve (12) months after the date of the Board’s
initial adoption of the Plan.  Awards may be granted or awarded before such
shareholder approval, provided that such Awards shall not be exercisable, shall
not vest and the restrictions thereon shall not lapse before the time when the
Plan is approved by the shareholders and provided further that if such approval
has not been obtained at the end of said twelve (12) month period, all Awards
previously granted or awarded under the Plan shall thereupon be canceled and
become null and void. 

 

24.Privileges of Stock Ownership; Voting and Dividends. No Optionee or
Participant will have any of the rights of a shareholder until the Shares are
issued to the Optionee or Participant. After Shares are issued to the Optionee
or Participant, the Optionee or Participant will be a shareholder and will have
all the rights of a shareholder for such Shares, including the right to vote and
receive all dividends or other distributions made or paid concerning such
Shares; provided, that if such Shares are Restricted Stock, then any new,
additional or different securities the Participant may become entitled to
receive respecting such Shares by virtue of a stock dividend, stock split or any
other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Stock. 

 

25.Governing Law and Jurisdiction.   

 

(a)The Plan shall be governed by the laws of the State of Nevada, excluding its
conflicts or choice of law rules or principles that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.   

 

(b)The Company and any party or Service Provider receiving any aware hereunder,
by the acceptance of such award, hereby consents to the nonexclusive
jurisdiction of all state and federal courts having jurisdiction in Los Angeles
County, California, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, for any Proceeding (as defined above)
arising out of, or in connection with, the Plan or any of the related agreements
or any of the transactions contemplated hereby or thereby.   

 

(c)Each Party covenants that it shall not challenge or set aside any decision,
award, or judgment obtained under the provisions hereof. 

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 18 of 19 

--------------------------------------------------------------------------------



(d)Each of the Parties hereto hereby expressly waives any objections it may have
to jurisdiction or venue, including the inconvenience of such forum, in any of
such courts.   

I certify that the foregoing 2020 Long-Term Incentive Plan was duly adopted by
the Board of Directors effective as of September 22, 2020

Executed at Long Beach, California, on September 23, 2020.

 

 

 

By:  Thomas K. Emmitt

Its:  President and Secretary

--------------------------------------------------------------------------------

Bakhu Holdings, Corp. - 2020 Long-Term Incentive PlanPage 19 of 19 